DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 and 5-15 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated May 24, 2021 has been entered and made of record.  In view of Applicant’s amendments for the title and the abstract, the objection to the specification has been expressly withdrawn.  In view of Applicant’s amendment for claim 12, the claim rejection under 35 USC § 112 has been expressly withdrawn. 

Allowable Subject Matter
	Claims 1-3 and 5-15 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, it is persuasive that “Applicant has amended independent claim 1 to include the allowable subject matter recited in the currently cancelled claim 4” (Remarks, p. 10). 
	Examiner expressly notes that the limitation “a plurality of temperature sensors corresponding to a plurality of positions in the display module respectively” describes the embodiment shown in FIG. 5A of the present application.  That is, each “LED 501” has its corresponding “temperature sensor 501” respectively so that the number of the “temperature sensors 511” and that of the “LED 501” are the same, which is different from some other embodiments taught by cited references as shown below:

    PNG
    media_image1.png
    791
    1429
    media_image1.png
    Greyscale

	Accordingly, the closest known prior art, Kim et al. (US 2017/0032723 A1), Kimura et al. (US 2010/0265228 A1), Xu (US 2015/0221258 A1), Aurongzeb et al. (US 2019/0189042 A1), Nakajima (US 2012/0274544 A1), Kishi (US 2015/0379940 A1), Uchiike et al. (US 2018/0042088 A1), Bae et al. (US 2015/0130866 A1), De Oto et al. (US 2008/0062070 A1), Kuki et al. (US 2019/0362671 A1), Yamashita et al. (US 2012/0154453 A1), Naugler (US 2008/023155 A1), Dai et al. (US 2018/0277047 A1), Hu et al. (US 2018/0218662 A1), Kho (US 2020/0193904 A1), Li (US 2019/0103062 A1), Matsui et al. (US 2012/0212520 A1), Yang et al. (US 2010/0259572 A1), Nagashima (US 2012/0236044 A1), Dunn (US 2011/0163691 A1), Ohno et al. (US 2013/0016306 A1) and Fujinaka (US 2013/0181961 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a temperature correction unit configured to individually correct each of the plurality of temperatures based on the dispersion; and a brightness correction unit configured to individually correct each of the brightnesses of the plurality of light sources based on the plurality of corrected temperatures”.
claims 2-3, 5-12 and 15, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claims 13-14, it is persuasive that “Applicant has amended independent claims 13 and 14 to include the allowable subject matter recited in the currently cancelled claim 4” (Remarks, p. 10) and are allowed for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Jun. 17, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***